442 So.2d 796 (1983)
STATE of Louisiana
v.
Larry LOFTON.
No. KA-0732.
Court of Appeal of Louisiana, Fourth Circuit.
December 9, 1983.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., Harry F. Connick, Dist. Atty., Mary C. McMullan, William R. Campbell, Jr., Asst. Dist. Attys., New Orleans, for the state.
Dwight Doskey, Stephen L. Stinson, Orleans Indigent Defender Program, New Orleans, for defendant.
Before GULOTTA, KLEES and WARD, JJ.
GULOTTA, Judge.
Defendant appeals his conviction and sentence of life imprisonment at hard labor without the benefit of parole, probation or suspension of sentence for second degree murder, LSA-R.S. 14:30.1. In his sole assignment of error, defendant requests this court to review the record for errors patent and to reverse his conviction and sentence.
Having examined the documents in the record, we find no errors patent. Upon review of the 185 page transcript of the jury trial, in accordance with State v. Raymo, 419 So.2d 858 (La.1982), we conclude there was sufficient evidence upon which a rational trier of fact could find the defendant guilty beyond a reasonable doubt.
Accordingly, the conviction and sentence are affirmed.
AFFIRMED.